Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.

DETAILED ACTION
Claims 1-2, 6, 8-11, 15, 17-21, and 23-25 are currently pending.
Claims 1-2, 6, 8-11, 15, 17-21, and 23-25 are rejected.
Claims 1, 9-10 and 18 are independent claims.

- Claim Objection
4. 	Claim 1 is objected to because of the following informalities: “UE assistance information” in line 15 should be “the UE assistance information”.  Appropriate correction is required.
5. 	Claim 9 is objected to because of the following informalities: “UE assistance information” in line 8 should be “the UE assistance information”.  Appropriate correction is required.
6. 	Claim 10 is objected to because of the following informalities: “a RRC inactive state,” in line 16 should be “an RRC inactive state, and”; “UE assistance information” in line 21 should be “the UE assistance information”.  Appropriate correction is required.
7. 	Claim 18 is objected to because of the following informalities: “selecting one of a plurality of values receive UE assistance information” in line 10 should be “selecting one of a plurality of values, receive the UE assistance information”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
8. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9. 	Claims 1, 9-10 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
10.  	Claims 1 and 10 recite the below new matter:
“based on the configuration information regarding the UE assistance information, selecting one of a plurality of values including: 
a first value indicating that the UE prefers to maintain in the RRC connected state, 
a second value indicating that the UE prefers to transit to an RRC idle state, 
a third value indicating that the UE prefers to transit to an RRC inactive state, and 
a fourth value indicating that the UE prefers to transit out of the RRC connected state and the UE has no preferred RRC state;”
11. 	The original disclosure is completely silent on “based on the configuration information regarding the UE assistance information, selecting one of a plurality of values including: a first value indicating that the UE prefers to maintain in the RRC connected state, a second value indicating that the UE prefers to transit to an RRC idle state, a third value indicating that the UE prefers to transit to an RRC inactive state, and 
a fourth value indicating that the UE prefers to transit out of the RRC connected state and the UE has no preferred RRC state;”. Therefore, “based on the configuration information regarding the UE assistance information, selecting one of a plurality of values including: a first value indicating that the UE prefers to maintain in the RRC connected state, a second value indicating that the UE prefers to transit to an RRC idle state, a third value indicating that the UE prefers to transit to an RRC inactive state, and 
a fourth value indicating that the UE prefers to transit out of the RRC connected state and the UE has no preferred RRC state;” is new matter. 
Removal of new matter is required.
Claims 2, 6 and 8 depend on claim 1, thus they are rejected for the same reason.
Claims 11, 15 and 17 depend on claim 10, thus they are rejected for the same reason.
12.  	Claims 9 and 18 recite the below new matter:
“in case that based on the configuration information regarding the UE assistance information, one of a plurality of values is selected at the UE, receiving UE assistance information including the selected value, wherein the plurality of values including a first value indicating that the UE prefers to maintain in an RRC connected state, a second value indicating that the UE prefers to transit to an RRC idle state, a third value indicating that the UE prefers to transit to an RRC inactive state and a fourth value indicating that the UE prefers to transit out of the RRC connected state and the UE has no preferred RRC state.”
13. 	The original disclosure is completely silent on “in case that based on the configuration information regarding the UE assistance information, one of a plurality of values is selected at the UE, receiving UE assistance information including the selected value, wherein the plurality of values including a first value indicating that the UE prefers to maintain in an RRC connected state, a second value indicating that the UE prefers to transit to an RRC idle state, a third value indicating that the UE prefers to transit to an RRC inactive state and a fourth value indicating that the UE prefers to transit out of the RRC connected state and the UE has no preferred RRC state.”. Therefore, “in case that based on the configuration information regarding the UE assistance information, one of a plurality of values is selected at the UE, receiving UE assistance information including the selected value, wherein the plurality of values including a first value indicating that the UE prefers to maintain in an RRC connected state, a second value indicating that the UE prefers to transit to an RRC idle state, a third value indicating that the UE prefers to transit to an RRC inactive state and a fourth value indicating that the UE prefers to transit out of the RRC connected state and the UE has no preferred RRC state.” is new matter. 
Removal of new matter is required.
Claims 23-25 depend on claim 9, thus they are rejected for the same reason.
	Claims 19-21 depend on claim 18, thus they are rejected for the same reason.

Claim Rejections - 35 USC § 103
14. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


16. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

17. 	Claims 1-2, 6, 8-11, 15, 17-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chie-Ming Chou et al. (US 2014/0044029 A1), hereinafter Chou, in view of Sethuraman Gurumoorthy et al. (US 2019/0254104 A1), hereinafter, Gurumoorthy.
For claim 1, Chou teaches a method for a user equipment (UE) performing communication in a wireless communication network, the method comprising: 
entering a radio resource control (RRC) connected state (Chou, Fig. 9 step 901 and paragraph 48 teach a UE establishes an RRC connection with a base station in a mobile communication network.); 
receiving an RRC reconfiguration message including configuration information regarding UE assistance information, from a base station (Chou, Fig. 9 step 902 and paragraph 48 teach the UE receives a UE assistance configuration from the network. The UE assistance configuration may comprise an explicit prohibit timer value.); 
based on the configuration information regarding the UE assistance information, selecting one value (Chou, Fig. 9 step 903 and paragraph 48 teach the UE determines a power preference indication that indicates whether the UE prefers normal mode or power-saving mode.); and 
 	transmitting UE assistance information including the selected value (Chou, Fig. 9 step 904 and paragraph 48 teach the UE transmits the power preference indication to the network with a prohibition mechanism based on the UE assistance configuration.).
 	Gurumoorthy further teaches UE sends indication of preferred RRC state to which to transition after the RRC connection is released (Gurumoorthy, Fig. 5 and paragraph 76 teach a method for a wireless device (e.g., a wireless user equipment (UE) device) to perform implicit radio resource control state transitions in a cellular communication system. See also paragraph 117.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Chou with UE sends indication of preferred RRC state to which to transition after the RRC connection is released taught in Gurumoorthy to have a method for entering a radio resource control (RRC) connected state; receiving an RRC reconfiguration message including configuration information regarding UE assistance information, from a base station; based on the configuration information regarding the UE assistance information, selecting one of a plurality of values including: a first value indicating that the UE prefers to maintain in the RRC connected state, a second value indicating that the UE prefers to transit to an RRC idle state, a third value indicating that the UE prefers to transit to an RRC inactive state, and a fourth value indicating that the UE prefers to transit out of the RRC connected state and the UE has no preferred RRC state; and transmitting UE assistance information including the selected value in order to  reduce power requirements in UE device designs while allowing the UE device to maintain good transmit and receive abilities for improved communications [Gurumoorthy: paragraph 4].
For claim 2, Chou and Gurumoorthy further teach the method of claim 1, further comprising activating a condition to trigger of transmitting the UE assistance information based on the configuration information, wherein the condition is one of: a timer based threshold and a counter based threshold (Chou, Fig. 4 and paragraph 37 teach an asymmetric prohibition mechanism that is used by a UE for reporting power preference indication. The UE has two operation modes: a normal mode 411 and a power-saving mode 412. In normal mode 411, if the UE determines that it prefers power-saving mode, then the UE indicates such preference to the network if a first prohibit timer #1 has expired. In power-saving mode, if the UE determines that it prefers normal mode, then the UE indicates such preference to the network if a second prohibit timer #2 has expired.).
For claim 6, Chou and Gurumoorthy further teach the method of claim 1, further comprising transmitting UE capability information indicating that the UE supports providing the UE assistance information to transit out of the RRC connected state (Gurumoorthy, Fig. 5 and paragraph 76 teach a method for a wireless device (e.g., a wireless user equipment (UE) device) to perform implicit radio resource control state transitions in a cellular communication system. See also paragraph 117.).
For claim 8, Chou and Gurumoorthy further teach the method of claim 1, further comprising identifying a timer for the UE assistance information from the configuration information, and the UE assistance information is transmitted to the base station based on an expiry of the timer (Chou, Fig. 4 and paragraph 37 teach an asymmetric prohibition mechanism that is used by a UE for reporting power preference indication. The UE has two operation modes: a normal mode 411 and a power-saving mode 412. In normal mode 411, if the UE determines that it prefers power-saving mode, then the UE indicates such preference to the network if a first prohibit timer #1 has expired. In power-saving mode, if the UE determines that it prefers normal mode, then the UE indicates such preference to the network if a second prohibit timer #2 has expired. Gurumoorthy, Fig. 5 and paragraph 76 teach a method for a wireless device (e.g., a wireless user equipment (UE) device) to perform implicit radio resource control state transitions in a cellular communication system. See also paragraph 117.).
For claim 9, Chou teaches a method for a base station performing communication in a wireless communication network, the method comprising: 
 	transmitting, to a user equipment (UE), a radio resource control (RRC) reconfiguration message including configuration information regarding UE assistance information (Chou, Fig. 9 step 902 and paragraph 48 teach the UE receives a UE assistance configuration from the network. The UE assistance configuration may comprise an explicit prohibit timer value.); 
in case that based on the configuration information regarding the UE assistance information, one value is selected at the UE (Chou, Fig. 9 step 903 and paragraph 48 teach the UE determines a power preference indication that indicates whether the UE prefers normal mode or power-saving mode.); and 
 	receiving UE assistance information including (Chou, Fig. 9 step 904 and paragraph 48 teach the UE transmits the power preference indication to the network with a prohibition mechanism based on the UE assistance configuration.).
 	Gurumoorthy further teaches UE sends indication of preferred RRC state to which to transition after the RRC connection is released (Gurumoorthy, Fig. 5 and paragraph 76 teach a method for a wireless device (e.g., a wireless user equipment (UE) device) to perform implicit radio resource control state transitions in a cellular communication system. See also paragraph 117.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Chou with UE sends indication of preferred RRC state to which to transition after the RRC connection is released taught in Gurumoorthy to have a method for transmitting, to a user equipment (UE), a radio resource control (RRC) reconfiguration message including configuration information regarding UE assistance information; and in case that based on the configuration information regarding the UE assistance information, one of a plurality of values is selected at the UE, receiving UE assistance information including the selected value, wherein the plurality of values including a first value indicating that the UE prefers to maintain in an RRC connected state, a second value indicating that the UE prefers to transit to an RRC idle state, a third value indicating that the UE prefers to transit to an RRC inactive state and a fourth value indicating that the UE prefers to transit out of the RRC connected state and the UE has no preferred RRC state in order to reduce power requirements in UE device designs while allowing the UE device to maintain good transmit and receive abilities for improved communications [Gurumoorthy: paragraph 4].
For claim 10, Chou teaches a user equipment (UE) for performing communication in a wireless communication network, the UE comprising: 
a transceiver (Chou, Figs. 1, 2 item 211); and 
a processor (Chou, Figs. 1, 2 item 212) coupled with the transceiver and configured to: 
enter a radio resource control (RRC) connected state (Chou, Fig. 9 step 901 and paragraph 48 teach a UE establishes an RRC connection with a base station in a mobile communication network.); 
receive an RRC reconfiguration message including configuration information regarding UE assistance information, from a base station (Chou, Fig. 9 step 902 and paragraph 48 teach the UE receives a UE assistance configuration from the network. The UE assistance configuration may comprise an explicit prohibit timer value.); 
based on the configuration information regarding the UE assistance information, select one value (Chou, Fig. 9 step 903 and paragraph 48 teach the UE determines a power preference indication that indicates whether the UE prefers normal mode or power-saving mode.); and 
 	transmit UE assistance information including the selected value (Chou, Fig. 9 step 904 and paragraph 48 teach the UE transmits the power preference indication to the network with a prohibition mechanism based on the UE assistance configuration.).
 	Gurumoorthy further teaches UE sends indication of preferred RRC state to which to transition after the RRC connection is released (Gurumoorthy, Fig. 5 and paragraph 76 teach a method for a wireless device (e.g., a wireless user equipment (UE) device) to perform implicit radio resource control state transitions in a cellular communication system. See also paragraph 117.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Chou with UE sends indication of preferred RRC state to which to transition after the RRC connection is released taught in Gurumoorthy to have a method for entering a radio resource control (RRC) connected state; receiving an RRC reconfiguration message including configuration information regarding UE assistance information, from a base station; based on the configuration information regarding the UE assistance information, selecting one of a plurality of values including: a first value indicating that the UE prefers to maintain in the RRC connected state, a second value indicating that the UE prefers to transit to an RRC idle state, a third value indicating that the UE prefers to transit to an RRC inactive state, and a fourth value indicating that the UE prefers to transit out of the RRC connected state and the UE has no preferred RRC state; and transmitting UE assistance information including the selected value in order to  reduce power requirements in UE device designs while allowing the UE device to maintain good transmit and receive abilities for improved communications [Gurumoorthy: paragraph 4].
For claim 11, Chou and Gurumoorthy further teach the UE of claim 10, wherein the processor is further configured to: activate a condition to trigger of transmitting the UE assistance information based on the configuration information, wherein the condition is one of: a timer based threshold and a counter based threshold (Chou, Fig. 4 and paragraph 37 teach an asymmetric prohibition mechanism that is used by a UE for reporting power preference indication. The UE has two operation modes: a normal mode 411 and a power-saving mode 412. In normal mode 411, if the UE determines that it prefers power-saving mode, then the UE indicates such preference to the network if a first prohibit timer #1 has expired. In power-saving mode, if the UE determines that it prefers normal mode, then the UE indicates such preference to the network if a second prohibit timer #2 has expired.).
For claim 15, Chou and Gurumoorthy further teach the UE of claim 11, wherein the processor is further configured to: transmit UE capability information indicating that the UE supports providing the UE assistance information to transit out of the RRC connected state (Gurumoorthy, Fig. 5 and paragraph 76 teach a method for a wireless device (e.g., a wireless user equipment (UE) device) to perform implicit radio resource control state transitions in a cellular communication system. See also paragraph 117.).
For claim 17, Chou and Gurumoorthy further teach the UE of claim 11, wherein the processor is further configured to identify a timer for the UE assistance information from the configuration information, and the UE assistance information is transmitted to the base station based on an expiry of the timer (Chou, Fig. 4 and paragraph 37 teach an asymmetric prohibition mechanism that is used by a UE for reporting power preference indication. The UE has two operation modes: a normal mode 411 and a power-saving mode 412. In normal mode 411, if the UE determines that it prefers power-saving mode, then the UE indicates such preference to the network if a first prohibit timer #1 has expired. In power-saving mode, if the UE determines that it prefers normal mode, then the UE indicates such preference to the network if a second prohibit timer #2 has expired. Gurumoorthy, Fig. 5 and paragraph 76 teach a method for a wireless device (e.g., a wireless user equipment (UE) device) to perform implicit radio resource control state transitions in a cellular communication system. See also paragraph 117.).
For claim 18, Chou teaches a base station for performing communication in a wireless communication network, the base station comprising: 
a transceiver (Chou, Figs. 1, 2 item 211); and 
a processor (Chou, Figs. 1, 2 item 212) coupled with the transceiver and configured to: 
 	transmit, to a user equipment (UE), a radio resource control (RRC) reconfiguration message including configuration information regarding UE assistance information (Chou, Fig. 9 step 902 and paragraph 48 teach the UE receives a UE assistance configuration from the network. The UE assistance configuration may comprise an explicit prohibit timer value.); 
in case that based on the configuration information regarding the UE assistance information, one value is selected at the UE (Chou, Fig. 9 step 903 and paragraph 48 teach the UE determines a power preference indication that indicates whether the UE prefers normal mode or power-saving mode.); and 
 	receive UE assistance information including (Chou, Fig. 9 step 904 and paragraph 48 teach the UE transmits the power preference indication to the network with a prohibition mechanism based on the UE assistance configuration.).
 	Gurumoorthy further teaches UE sends indication of preferred RRC state to which to transition after the RRC connection is released (Gurumoorthy, Fig. 5 and paragraph 76 teach a method for a wireless device (e.g., a wireless user equipment (UE) device) to perform implicit radio resource control state transitions in a cellular communication system. See also paragraph 117.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Chou with UE sends indication of preferred RRC state to which to transition after the RRC connection is released taught in Gurumoorthy to have a method for transmitting, to a user equipment (UE), a radio resource control (RRC) reconfiguration message including configuration information regarding UE assistance information; and in case that based on the configuration information regarding the UE assistance information, one of a plurality of values is selected at the UE, receiving UE assistance information including the selected value, wherein the plurality of values including a first value indicating that the UE prefers to maintain in an RRC connected state, a second value indicating that the UE prefers to transit to an RRC idle state, a third value indicating that the UE prefers to transit to an RRC inactive state and a fourth value indicating that the UE prefers to transit out of the RRC connected state and the UE has no preferred RRC state in order to reduce power requirements in UE device designs while allowing the UE device to maintain good transmit and receive abilities for improved communications [Gurumoorthy: paragraph 4].
For claim 19, Chou and Gurumoorthy further teach the base station of claim 18, wherein a condition to trigger of transmitting the UE assistance information is activated based on the configuration information at the UE, and the condition is one of: a timer based threshold and a counter based threshold (Chou, Fig. 4 and paragraph 37 teach an asymmetric prohibition mechanism that is used by a UE for reporting power preference indication. The UE has two operation modes: a normal mode 411 and a power-saving mode 412. In normal mode 411, if the UE determines that it prefers power-saving mode, then the UE indicates such preference to the network if a first prohibit timer #1 has expired. In power-saving mode, if the UE determines that it prefers normal mode, then the UE indicates such preference to the network if a second prohibit timer #2 has expired.).
For claim 20, Chou and Gurumoorthy further teach the base station of claim 18, wherein the processor is further configured to: receive UE capability information indicating that the UE supports providing the UE assistance information to transit out of the RRC connected state (Gurumoorthy, Fig. 5 and paragraph 76 teach a method for a wireless device (e.g., a wireless user equipment (UE) device) to perform implicit radio resource control state transitions in a cellular communication system. See also paragraph 117.).
For claim 21, Chou and Gurumoorthy further teach the base station of claim 18, wherein a timer for the UE assistance information is identified based on the configuration information, and the UE assistance information is transmitted at the UE, based on an expiry of the timer (Chou, Fig. 4 and paragraph 37 teach an asymmetric prohibition mechanism that is used by a UE for reporting power preference indication. The UE has two operation modes: a normal mode 411 and a power-saving mode 412. In normal mode 411, if the UE determines that it prefers power-saving mode, then the UE indicates such preference to the network if a first prohibit timer #1 has expired. In power-saving mode, if the UE determines that it prefers normal mode, then the UE indicates such preference to the network if a second prohibit timer #2 has expired. Gurumoorthy, Fig. 5 and paragraph 76 teach a method for a wireless device (e.g., a wireless user equipment (UE) device) to perform implicit radio resource control state transitions in a cellular communication system. See also paragraph 117.).
For claim 23, Chou and Gurumoorthy further teach the method of claim 9, wherein a condition to trigger of transmitting the UE assistance information is activated based on the configuration information at the UE, and the condition is one of: a timer based threshold and a counter based threshold (Chou, Fig. 4 and paragraph 37 teach an asymmetric prohibition mechanism that is used by a UE for reporting power preference indication. The UE has two operation modes: a normal mode 411 and a power-saving mode 412. In normal mode 411, if the UE determines that it prefers power-saving mode, then the UE indicates such preference to the network if a first prohibit timer #1 has expired. In power-saving mode, if the UE determines that it prefers normal mode, then the UE indicates such preference to the network if a second prohibit timer #2 has expired.).
For claim 24, Chou and Gurumoorthy further teach the method of claim 9, further comprising: receiving UE capability information indicating that the UE supports providing the UE assistance information to transit out of the RRC connected state (Gurumoorthy, Fig. 5 and paragraph 76 teach a method for a wireless device (e.g., a wireless user equipment (UE) device) to perform implicit radio resource control state transitions in a cellular communication system. See also paragraph 117.).
For claim 25, Chou and Gurumoorthy further teach the method of claim 9, wherein a timer for the UE assistance information is identified based on the configuration information, and the UE assistance information is transmitted at the UE, based on an expiry of the timer (Chou, Fig. 4 and paragraph 37 teach an asymmetric prohibition mechanism that is used by a UE for reporting power preference indication. The UE has two operation modes: a normal mode 411 and a power-saving mode 412. In normal mode 411, if the UE determines that it prefers power-saving mode, then the UE indicates such preference to the network if a first prohibit timer #1 has expired. In power-saving mode, if the UE determines that it prefers normal mode, then the UE indicates such preference to the network if a second prohibit timer #2 has expired. Gurumoorthy, Fig. 5 and paragraph 76 teach a method for a wireless device (e.g., a wireless user equipment (UE) device) to perform implicit radio resource control state transitions in a cellular communication system. See also paragraph 117.).

Conclusion
18. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILL W LIN/Primary Examiner, Art Unit 2412